UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of1940 and in connection with such notification of registration submits the following information: Name: Versus Capital Real Assets Fund LLC Address of Principal Business Office (No
